536 So. 2d 1056 (1988)
Wanda CARROLL, Appellant,
v.
BELKNAP INC. and Wausau Insurance Co., Appellees.
No. 87-1532.
District Court of Appeal of Florida, First District.
October 13, 1988.
Douglas H. Glicken of Douglas H. Glicken, P.A., Orlando, for appellant.
George M. Murphy of Rissman, Weisberg, Barrett & Hurt, P.A., Orlando, for appellees.
PER CURIAM.
Wanda Carroll appeals a workers' compensation order which, inter alia, finds that her testimony regarding her job search was not credible, rejects it, and denies her claim *1057 for wage loss or temporary partial disability benefits. We reverse and remand.
It is not apparent from the record why the deputy commissioner (deputy) rejected claimant's uncontroverted testimony and prima facie showing of a job search. Tampa Electric Co. v. Bradshaw, 477 So. 2d 624 (Fla. 1st DCA 1985); Irving v. City of Daytona Beach, 472 So. 2d 810 (Fla. 1st DCA 1985). Although the deputy is the trier of fact he cannot reject a claimant's uncontroverted testimony simply because he finds it not credible when the lack of credibility has no apparent support in the record. Calleyro v. Mt. Sinai Hospital, 504 So. 2d 1336 (Fla. 1st DCA 1987). Therefore, we reverse the denial of wage loss and temporary partial disability benefits, and remand with directions that the deputy either award the benefits claimed or specify his grounds for rejecting the job search evidence.
REVERSED AND REMANDED.
BOOTH, SHIVERS and THOMPSON, JJ., concur.